PER CURIAM.
Ricardo Antonio De Los Santos-Mora seeks to appeal the district court’s order *126denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny De Los Santos-Mora’s motions for a certificate of appealability and to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court. United States v. De Los Santos-Mora, No. CR-96-49 (E.D.Va. Feb. 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.